                      Case 1:21-mj-06454-MPK Document 1 Filed 06/29/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                      )
                             v.                                 )
                         Jorge Gerez
                                                                )      Case No.
                                                                )                 21-mj-6454-MPK
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   May 2021                  in the county of                Suffolk        in the
                       District of       Massachusetts      , the defendant(s) violated:

            Code Section                                                  Offense Description
21 U.S.C. § 841(a)(1)                        Possession with intent to distribute controlled substances

21 U.S.C. § 846                              Conspiracy to commit drug trafficking offenses

21 U.S.C. § 843(b)(3)                        Use of a communication facility in the commision of drug-trafficking offenses




         This criminal complaint is based on these facts:
See attached Affidavit of DEA Task Force Officer, Amie Le.




         ✔ Continued on the attached sheet.
         u

                                                                           /s/ Amie Le
                                                                                           Complainant’s signature

                                                                                   Amie Le, DEA Task Force Officer
                                                                                            Printed name and title

$WWHVWHGDQGVZRUQWRLQDFFRUGDQFHZLWK)HG5&ULP3E\WHOHSKRQHRQ


Date:             06/29/2021
                                                                                              Judge’s signature

City and state:      Boston, MA                                           Hon. M. Page Kelley, U.S. Chief Magistrate Judge
                                                                                            Printed name and title
